tax exempt anc gcvernment entities division - mepartment of the treasury internal_revenue_service washington d c uniform issue list jul se tep legend taxpayer a month one month four month eight ira x roth_ira y date one date two date three date four date five amount l amount m amount n amount r financial_institution w financial advisor b page dear this is in response to your letters dated date date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained an individual_retirement_account ira ira x with financial_institution w taxpayer a age asserts that during month one taxpayer a received a distribution of amount m from ira x and that his failure to accomplish a rollover of amount m within the day period prescribed by sec_408 of the code was due to financial_institution w error in failing to follow taxpayer a’s instructions during month one taxpayer a met with his financial advisor b a representative of financial_institution w to discuss taxpayer a's wish to perform a roth conversion of the entire balance of ira x within the meaning of code section a08a d and sec_1_408a-5 of the federal_income_tax regulations the i t regulations financial advisor b has been taxpayer a’s financial advisor for over years and taxpayer a has represented that he relied on financial advisor b's expertise in financial matters financial advisor b completed an initial distribution request form for taxpayer a’s signature to accomplish the conversion the form was signed by taxpayer a on date one but the form inadvertently omitted the account number subsequently during month one financial advisor b completed a second distribution request form for taxpayer a’s signature this form included the account number but erroneously provided for a percent federal_income_tax withholding which had not been provided for on the original distribution form and which taxpayer had not requested taxpayer a assuming the second form was identical to the initial distribution form except for the account number did not notice the withholding provision promptly signed the corrected form on date two and returned it to financial advisor b late in month one financial_institution w converted amount l representing the total balance of ira x amount n minus amount m the federal withholding amount to a roth_ira roth_ira y page during month four taxpayer a first realized that financial_institution w had withheld amount m at the time of his ira x to roth y conversion when he received a form 1099-r indicating the withholding it was subsequently determined that taxpayer a exceeded the income limit of code sec_408a which provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year accordingly on date three taxpayer a signed an ira recharacterization request to recharacterize his roth_ira y in accordance with sec_1_408a-5 of the i t regulations back to a traditional_ira amount r amount l minus investment losses has been held in traditional iras since date three early in month eight taxpayer a received a refund from the internal_revenue_service of amount m the federal withholding amount on date four taxpayer a attempted to complete a rollover of the amount m refund check however financial_institution w informed taxpayer a that a rollover was not possible because the 60-day rollover period had expired on date five taxpayer a received a letter from financial_institution w in which financial_institution w admitted that the checking of the withhold taxes box on the second form sent to taxpayer a and the subsequent withholding of amount m was done in error and without notice to taxpayer a taxpayer a has not used amount m for any other purpose based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount m contained in sec_408 of the code the code’ with respect to your ruling requests code sec_408a and sec_1_408a-5 of the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions page code sec_408a provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers x b r e k page sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that during month one taxpayer a received a distribution of amount m from ira x and that his failure to accomplish a rollover of amount m within the day period prescribed by sec_408 of the code was due to financial_institution w error in failing to follow taxpayer a's instructions therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount m from ira x pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount m to an ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of the code sec_401 minimum required distributions page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling is sent to your authorized representative pursuant to the provisions of a power_of_attorney on file in this office if you have any questions please contact sincerely yours é tha wclo n ji frances v sloan manager employee_plans technical group _ enclosures deleted copy of ruling letter notice of intention to disclose
